Title: From George Washington to John Hancock, 27 July 1777
From: Washington, George
To: Hancock, John



Sir
July the [27]th 1777

I do myself the Honor to transmit you, the inclosed Memorandum of Warlike stores wanted for an Expedition to the River St John’s, which I received in a Letter from Genl Heath of the 16th Inst.

The Memorandum was sent, that I might order the Stores to be supplied. Not knowing, that Congress have such an Expedition in view at this Time, I do not conceive myself authorized to comply with the requisition, & therefore refer the Matter to their consideration, to direct therein, as they shall judge proper; But I would beg leave to observe, that I think the Force, intended to be employed upon the Occasion, would render infinitely more Important services, by reinforcing the Northern Army & assisting in the repulse of Genl Burgoyne. The progress of his Arms and the deficiency in the Quota’s of Men exacted from the States to compose our Army, seem to forbid Expeditions for Conquest and to demand our Utmost exertions to maintain, What we already have. Congress will be pleased to write the Massachusets Council on the subject, and a Line to Genl Heath, that he may know how to govern himself respecting the Application. I have the Honor to be with great respect Sr Yr Most Obedt servant

Go: Washington

 
 Cross Roads 16 Miles from Morris Town 2 oClock P.M. Your Letter of the 26th with its Enclosures I met on the Road. The Subject of Rank, which Congress have been pleased to submit to my consideration, shall have my attention, as soon as circumstances will admit, and the result made known.
Gen. Green’s Division, consisting of Muhlenburg & Weedons Brigades, is now here. It will proceed Six or seven Miles farther this Evening. Genls Sullivan & Stirlings Divisions have repassed Hudson’s River. The former will proceed by this Rout—The Latter by way of Pyramus and Bound Brook or Brunswick. Genl Stephen with his own & Lincoln’s Division (Genl Lincoln being ordered to join Genl Schuyler) is marching on a back Road from Chester through Sussex to Howel’s Ferry on Delaware. Moylans & Blands Regiments of Horse, which were pasturing about Bound Brook & on the communication towards Woodbridge, were ordered to march too on the first intelligence, I received, of the Fleets sailing. Morgan’s Corps of Light Troops is also on the march through Brunswic with directions to halt at Trenton ’till further Orders, or till he gets certain information of the appearance of the Fleet in Delaware. I intend, in like manner, that Ld Stirling’s Division shall halt & remain there or at Bristol, till we have further information of the Enemy. From either of these places, they will be sufficiently near Philadelphia, and may proceed in time on any emergency. I am with great respect Sir Yr Most Obedt sert

Go: Washington

